  Case 3:20-mc-00043-B Document 26 Filed 12/16/20                Page 1 of 3 PageID 694



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

IN RE: LARRY E. KLAYMAN                      §     Misc. No. 3:20-MC-043-B


Before FITZWATER, Senior District Judge, and GODBEY and BOYLE, District Judges.


                                          ORDER

       Larry E. Klayman, Esquire, a member of our court’s bar, was suspended from the

practice of law for 90 days by the District of Columbia Court of Appeals (“D.C. Court of

Appeals”), In re Klayman, 228 A.3d 713, 719-20 (D.C. 2020) (per curiam), and has since

been reinstated. Because he contests the imposition of reciprocal discipline, this matter is

before this three-judge panel. See N.D. Tex. Civ. R. 83.8(h)(3).

       “In a reciprocal discipline case, we give effect to the disciplining court’s order unless

one or more of three factors dictate that we not do so.” In re McTighe, 131 F.Supp.2d 870,

872 (N.D. Tex. 2001) (three-judge panel) (per curiam).

              Supreme Court precedent has established that a state court
              disbarment should be accorded federal effect, unless it appears
              from “an intrinsic consideration of the state record” (1) that the
              state proceeding was wanting in due process, (2) that the proof
              in the state proceeding was so infirm “as to give rise to a clear
              conviction on our part that we could not consistently with our
              duty, accept” the state court’s conclusion as final, or (3) that to
              do so would [“]for some other grave reason . . . conflict with the
              duty which rests upon us not to disbar except upon the
              conviction that, under the principles of right and justice, we
              were constrained so to do.”

In re Dawson, 609 F.2d 1139, 1142 (5th Cir. 1980) (quoting Selling v. Radford, 243 U.S. 46,

51 (1917), and citing cases).
  Case 3:20-mc-00043-B Document 26 Filed 12/16/20                Page 2 of 3 PageID 695



       Having conducted intrinsic review of the pertinent underlying records, considered the

Selling factors, and heard oral argument, we find that the proceedings of the D.C. Court of

Appeals were not wanting in due process; that the proof in that proceeding was not so infirm

as to give rise to a clear conviction on our part that we could not, consistently with our duty,

accept that court’s conclusion as final; and that doing so would not, for some other grave

reason, conflict with the duty that rests upon us not to impose discipline except upon the

conviction that, under the principles of right and justice, we were constrained to do so.

       We find that Klayman’s membership in the bar of this court should be suspended, as

it has been by the D.C. Court of Appeals, for a period of 90 days. “[W]hen a district court

learns that a member of its bar has been subject to discipline by another jurisdiction, the

identical discipline is typically imposed.” In re Smith, 123 F.Supp.2d 351, 355 (N.D. Tex.

2000) (three-judge panel) (per curiam) (quoting In re Hoare, 155 F.3d 937, 940 (8th

Cir.1998)), aff’d, 275 F.3d 42 (5th Cir. 2001) (table) (per curiam).

       Although we disagree with Klayman that this reciprocal discipline matter is moot

because he has served the 90-day suspension and has been reinstated to the D.C. Bar, we

conclude under the circumstances that we should deem the suspension period that we are

imposing to have been served and this matter closed. Klayman has submitted evidence that

his license in the D.C. Bar was restored to active status on December 10, 2020. A 90-day

period that ended on December 9, 2020 would have commenced on or about September 11,

2020. Our court’s records show that, during this period, Klayman has not appeared as



                                             -2-
  Case 3:20-mc-00043-B Document 26 Filed 12/16/20               Page 3 of 3 PageID 696



counsel in any cases in which he was not also a party.1 While we would not be inclined to

calculate the suspension period this way had Klayman continued to practice in this court in

cases in which he was not also a party, we find it appropriate to order under the instant facts

that Klayman has served the suspension period and that this matter is closed.2

                                          *     *    *

       Accordingly, we impose reciprocal discipline in the form of a 90-day suspension,

deem the suspension to have been served, and consider this matter CLOSED.

       SO ORDERED.

       December 16, 2020.
                                              FOR THE PANEL:

                                              _________________________________
                                              SIDNEY A. FITZWATER
                                              SENIOR JUDGE




       1
        In Klayman v. Porter, 3:20-CV-2526-M (N.D. Tex. filed Aug. 26, 2020) (Lynn, C.J.),
and Buzz Photos v. People’s Republic of China, 3:20-CV-0656-K (N.D. Tex. filed Mar. 17,
2020) (Kinkeade, J.), Klayman has appeared as counsel during the 90-day suspension period,
but in each case he is also a party. In these instances his appearances as counsel are
sufficiently akin to proceeding pro se that we do not count them for purposes of determining
the appropriate reciprocal discipline.
       2
        Because the suspension period has concluded, Klayman is eligible to begin practicing
again. See McTighe, 131 F.Supp.2d. at 872 n.3 (“An attorney who is suspended from the bar
is not disbarred and, at the end of his suspension, may begin practicing after fulfilling any
conditions imposed as part of the suspension.”).

                                               -3-
